 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                            NORTHERN DISTRICT OF CALIFORNIA
10
     STRIKE 3 HOLDINGS, LLC,                              Case Number: 4:18-cv-07006-DMR
11
                            Plaintiff,                    Honorable Donna M. Ryu
12
     vs.                                                  [PROPOSED] ORDER ON EX-PARTE
13                                                        APPLICATION FOR LEAVE TO SERVE
     JOHN DOE subscriber assigned IP address              THIRD PARTY SUBPOENA PRIOR TO
14   73.71.24.225,                                        A RULE 26(f) CONFERENCE ***AS
                                                          MODIFIED***
15                          Defendant.
16
            THIS CAUSE came before the Court upon Plaintiff’s Ex-Parte Application for Leave to
17
     Serve a Third Party Subpoena Prior to a Rule 26(f) Conference (the “Application”), and the Court
18
     being duly advised does hereby:
19
            FIND, ORDER AND ADJUDGE:
20
             1.     Plaintiff has established that “good cause” exists for it to serve a third party
21
     subpoena on Comcast Cable Communications, LLC (hereinafter the “ISP”). See UMG
22
     Recording, Inc. v. Doe, 2008 WL 4104214, *4 (N.D. Cal. 2008); and Arista Records LLC v.
23
     Does 1-19, 551 F. Supp. 2d 1, 6-7 (D.D.C. 2008);
24
             2.     Plaintiff may serve the ISP with a Rule 45 subpoena commanding the ISP to
25
     provide Plaintiff with the true name and address of the Defendant to whom the ISP assigned an
26

27
                                                      1
28
       [Proposed] Order on Ex-Parte Application for Leave to Serve Third Party Subpoena Prior to a Rule
                                              26(f) Conference

                                                                            Case No. 4:18-cv-07006-DMR
 1   IP address as set forth on Exhibit A to the Complaint. Plaintiff shall attach to any such
 2   subpoena a copy of this Order;
 3           3.       Plaintiff may also serve a Rule 45 subpoena in the same manner as above on any
 4   service provider that is identified in response to a subpoena as a provider of Internet services to
 5   one of the Defendants;
 6           4.       If the ISP qualifies as a “cable operator,” as defined by 47 U.S.C. § 522(5),
 7   which states:
 8                    the term “cable operator” means any person or group of persons
 9          (A) who provides cable service over a cable system and directly or through one
10                   or more affiliates owns a significant interest in such cable system, or
11          (B) who otherwise controls or is responsible for, through any arrangement, the
12                   management and operation of such a cable system.
13   it shall comply with 47 U.S.C. § 551(c)(2)(B), which states:
14          A cable operator may disclose such [personal identifying] information if the
15          disclosure is . . . made pursuant to a court order authorizing such disclosure, if
16          the subscriber is notified of such order by the person to whom the order is
17          directed.
18   by sending a copy of this Order to the Defendant; and
19           5.       Plaintiff may only use the information disclosed in response to a Rule 45
20   subpoena served on the ISP for the purpose of protecting and enforcing Plaintiff’s rights as set
21   forth in its Complaint.
22           6.       The ISP shall serve a copy of the subpoena and a copy of this order on the
23   subscriber within 30 days of the date of service on the ISP. The ISP may serve the subscribers
24   using any reasonable means, including written notice sent to the subscriber’s last known
25   address, transmitted either by first-class mail or via overnight service.
26

27
                                                        2
28
       [Proposed] Order on Ex-Parte Application for Leave to Serve Third Party Subpoena Prior to a Rule
                                              26(f) Conference

                                                                             Case No. 4:18-cv-07006-DMR
 1           7.     Each subscriber and the ISP shall have 30 days from the date of service upon
 2   him, her, or it to file any motions in this court contesting the subpoena (including a motion to
 3   quash or modify the subpoena). If the 30-day period lapses without the subscriber contesting the
 4   subpoena, the ISP shall have 10 days to produce to Plaintiff the information responsive to the
 5   subpoena with respect to that subscriber.
 6           8.     The ISP shall preserve all subpoenaed information pending the ISP’s delivering
 7   such information to Plaintiff or the final resolution of a timely filed motion to quash the
 8   subpoena with respect to such information.
 9           9.     Any name or other personal identifying information of any current or proposed
10   defendant shall be provisionally filed UNDER SEAL in all filings. The defendant will have 45
11   days in which to move for leave to proceed anonymously in this case following the filing of an
12   amended complaint under seal.                                           ISTRIC
                                                                        TES D      TC
13          DONE AND ORDERED.                                         TA




                                                                                              O
                                                                 S




                                                                                               U
                                                                ED


14




                                                                                                RT
     Dated: Jan. 24, 2019                   By: ____________________________    D
                                                                          RDERE
                                                            UNIT



                                                                      M.ORyu
                                                      Honorable Donna O
15                                                    UNITED STATES S
                                                               IT IS MAGISTRATE JUDGE




                                                                                                    R NIA
16
                                                                                           . Ryu
                                                                              onna M
                                                            NO




                                                                      Judge D
17


                                                                                                    FO
                                                              RT




                                                                                                LI
18
                                                                     ER
                                                                H




                                                                                              A
                                                                          N                     C
                                                                                            F
19                                                                            D IS T IC T O
                                                                                    R
20

21

22

23

24

25

26

27
                                                      3
28
       [Proposed] Order on Ex-Parte Application for Leave to Serve Third Party Subpoena Prior to a Rule
                                              26(f) Conference

                                                                                Case No. 4:18-cv-07006-DMR
